—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Elkins, J.), dated March 12, 1997, which, inter alia, granted the mother’s application allowing her to relocate with the parties’ two children to the State of Washington.
*677Ordered that the order is affirmed, without costs or disbursements.
Upon our review of the forensic evaluations and hearing testimony and considering the recommendation of the Law Guardian, we conclude that the Family Court correctly determined that the best interests of the children would be served by relocating to the State of Washington (see, Matter of Tropea v Tropea, 87 NY2d 727; Matter of Yelverton v Stokes, 247 AD2d 719; Pardee v Pardee, 246 AD2d 522; Coryell P. v Louis J. P., 231 AD2d 701). Bracken, J. P., Miller, O’Brien and Copertino, JJ., concur.